DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 1-7 and 14-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected stamp apparatus and a nonelected system for picking and placing components, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/07/2021.
Applicant's election with traverse of group II, claims 8-13, in the reply filed on 07/07/2021 is acknowledged.  The traversal is on the ground(s) that the amended language of the independent inventions is a “special technical feature” and therefore the holding of lack of unity is improper.  This is not found persuasive because even though the Applicant amended around the previously cited Yun et al. (US 7,365,918); the commonly recited technical feature is not new or special.  
Each of the inventions recite a plurality of etched pits wherein the etched pits correspond to a size, geometry and final spacing of the components to be picked and placed.  This is not a .
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both triangular pits and isosceles trapezoid pits, and “160” has also been used to designate trapezoidal pits.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities: The claim does not end with punctuation, i.e. a period “.” mark.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 discloses “bringing a tool into proximity with a plurality of components, the tool comprising a substrate having a plurality of etched pits” (lines 2-3; emphasis added), and “dropping the plurality of components from the plurality of transfer surfaces of the tool onto a substrate” (lines 8-9; emphasis added).  These recitations render the claims indefinite.  Initially it is noted that the claim recites two separate instances of “a substrate”, which is naturally indefinite, because one cannot know if the reference is to two different substrates or to one substrate, being erroneously recited.  Though it is improper to import limitations into the claim, it is evident from the specification that there is repeatedly disclosed a “silicon substrate (110)” which is a part of the “tool” and apparently should be directed to the lines 2-3 instance of “a substrate”.  There is also disclosed a “substrate (430)” which is intended as the destination for the component, wherein the (430) substrate is apparently the line 9 substrate.  It is not clear why the term “silicon” was omitted from the recitations of the substrate of the tool in the claims, given the fact that it appears in the specification in every single instance of recitation of the tool substrate.  The claim has been accordingly examined as best understood.
Claims 9-13 are rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 8.
Claim 9 is further rejected as indefinite.  The claim recites: “The method of claim 8, further comprising, applying a static charge to a metal layer lining the plurality of transfer surfaces” (lines 1-2).  This claim is indefinite because one cannot know how, or in which step, claim 9 is intended to further limit the method.  As such, one cannot determine the metes and bounds of the claim.  Is the “static charge” a different one that that which would presumably have been used in the “attracting…via electrostatic interaction” step?  There are at least three steps recited in claim 8, which one is being modified?  Alternatively, is the charge applied throughout the entirety of the method, or before or after all of the steps?  What is the purpose of applying a static charge, i.e. what is the outcome?  One cannot reasonably ascertain the answers to any of these questions upon reading the claims.  As such, the claim has been examined, as best understood, such that the “static charge” is used to facilitate the “attracting… via electrostatic interaction” and is applied in that step of claim 8; though application of static charge at any time during performance of the method would reasonably read on the claim as presented.
Claims 9-13 are rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Detig (US 2005/0176170 A1).
Regarding claim 8, as best understood, Detig discloses a method of picking and placing (Title; Abstract), comprising: bringing a tool (50) into proximity with a plurality of components (40) (figs. 1-2; pars. 0035 and 0039), the tool comprising a substrate (“The image plate is used as an assembly fixture”) having a plurality of etched pits (“has perhaps one to two million cavities ground into it”), wherein the etched pits correspond to a size, geometry and final spacing of the components to be picked and placed (figs. 2 and 4; pars. 0041-0042); attracting the components to the tool via electrostatic interaction between a plurality of transfer surfaces (surface directly below 54 and the diagonally oriented surfaces within the recesses of 50) of the etched pits of the tool and the plurality of components, wherein the plurality of transfer surfaces are recessed relative to adjacent portions (52) of the tool (figs. 2 and 4; par. 0039); and dropping the plurality of components from the plurality of transfer surfaces of the tool onto a substrate (80: “receiving surface such as glass or polymeric film”)(fig. 4; pars. 0042-0044).
Note: regarding the purported limitations with respect to the “etched pits” of the substrate of the tool, there is no reason to believe that pits which have been previously manufactured by etching would behave or perform any differently than pits which were molded, stamped, or otherwise manufactured.  The claimed method does not require any step of forming the pits, which apparently were manufactured prior to the performance of the steps of the method.  As such, based upon the limited detail provided in the claim, it is reasonably held that the recited preferred method of manufacturing the pits on the substrate does not affect the claimed functionality or capability of the pits in any discernable manner.  As a practical matter, the Patent Office is not equipped to manufacture apparatuses by the myriad of implicit processes put before it and then obtain prior art products of such apparatuses from which to make physical comparisons therebetween.  
Regarding claim 9, as best understood, Detig discloses the method of claim 8, further comprising, applying a static charge to a metal layer (54) lining the plurality of transfer surfaces (figs. 2 and 4; pars. 0039 and 0043).
Regarding claim 10, as best understood, Detig discloses the method of claim 8, further comprising, aligning the tool with respect to the substrate, wherein the tool comprises alignment features (“means for this spacing are not shown but are known in the art”) to facilitate positioning with respect to the substrate (fig. 4; par. 0042).
Regarding claim 12, as best understood, Detig discloses the method of claim 8, wherein the transfer surfaces limit possible orientations of the components held by the tool (figs. 2 and 4; pars. 0039 and 0040-0044).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Detig, in view of Smith (US 2001/0031514 A1).
Regarding claim 11, as best understood, Detig discloses all of the elements of the current invention as detailed above with respect to claim 8.  Detig further discloses that the components are micro (“100 micron by 100 micron”) semiconductor (“active matrix” transistors) elements 
Smith teaches that it is well known to perform a related method of picking and placing (Title; Abstract), comprising: bringing a tool (wafer) into proximity with a plurality of components, the tool comprising a substrate (10 or 50) having a plurality of etched pits (55) (figs. 6-9; pars. 0062-0063), and wherein the components are micro Light Emitting Diodes (microLEDs) (pars. 0003, 0014, 0031 and 0073-0075).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Detig to incorporate the preferred type of component to be picked-and-placed from Smith.  Detig clearly discloses that the components are intended to be of the claimed (micro) scale and that they are semiconductor elements.  PHOSITA would have realized that microLEDs, MEMS, or any number of other electronic components would be easily and readily picked-and-placed using the method of Detig, without any need for special steps and without any surprising results.  Smith demonstrates that this is the case, explicitly reciting that the components could be the claimed microLEDs, and also that they could be transistors, as recited in Detig.  Accordingly, the simple substitution of the preferred type of component to be used would have been a routine matter at the time of filing.  Moreover, there is no indication in the instant filing that any special steps were devised to use the known method of Detig, as intended, with micro-scale semiconductor elements, such as the microLEDs of Smith.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Detig, in view of Dang et al. (US 2016/0111387 A1).
Regarding claim 13, as best understood, Detig discloses all of the elements of the current invention as detailed above with respect to claim 8.  Detig, however, does not explicitly disclose that the recessed transfer surfaces comprise anisotropic etched pits in a silicon substrate.
Dang teaches that it is well known to perform a related method of picking and placing, including: a tool (10) comprising a silicon substrate (“patterned silicon wafer”) having a plurality of anisotropically etched pits (14: “an anisotropic etching technique may be employed to form the pits”) (figs. 1A-1B; pars. 0030-0032).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Detig to incorporate the preferred material and prior method of manufacture of the tool substrate of Dang.  Both Detig and Dang disclose nearly identical transfer substrates having cavities that are both described as having “an inverted pyramid shape” and PHOSITA would have realized that they could be used interchangeably.  Also, as detailed with respect to claim 8, above, it is not germane what method was previously used to manufacture the cavities, so long as they are disclosed as being capable of performing the intended method steps.  In this instance, Dang simply serves to demonstrate that the cavities of the prior art were commonly formed by anisotropic etching.  With regards to the preferred material limitation of the substrate being silicon, Dang discloses that this is a well-known and commonly employed material.  Silicon substrates are inexpensively manufactured and used, are commonly available, and provide predictable and known material properties.  PHOSITA would have readily recognized such facts and used the silicon substrate as expected, without any modification to the actual method of Detig, and in the manner intended by Dang.  Respectfully, it has been held by the courts that selection of a prior art material on the basis of its suitability for In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/Examiner, Art Unit 3729